     Case 1:20-cv-01464-DAD-BAM Document 32 Filed 08/20/21 Page 1 of 1


 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
 6                                EASTERN DISTRICT OF CALIFORNIA

 7

 8    KEVIN SALAZAR,                                     Case No. 1:20-cv-01464-NONE-BAM (PC)
 9                       Plaintiff,                      ORDER REGARDING STIPULATION FOR
                                                         VOLUNTARY DISMISSAL WITH
10            v.                                         PREJUDICE
11    CLARK, et al.,                                     (ECF No. 31)
12                       Defendants.
13

14          Plaintiff Kevin Salazar (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights

15   action under 42 U.S.C. § 1983.

16          Currently before the Court is a stipulation for voluntary dismissal of this action with

17   prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), filed by defense counsel.

18   (ECF No. 31.) The stipulation is signed and dated by Plaintiff and counsel for Defendants and

19   indicates that each party shall bear its own litigation costs and attorney’s fees.

20          Accordingly, this action is terminated by operation of law without further order from the

21   Court. Fed. R. Civ. P. 41(a)(1)(A)(ii). The Clerk of the Court is directed to terminate all pending

22   motions and deadlines and close this case.

23
     IT IS SO ORDERED.
24

25      Dated:     August 20, 2021                              /s/ Barbara   A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         1
